UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 Deutsche Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2014 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2014 Annual Report to Shareholders Deutsche Strategic Government Securities Fund (formerly DWS Strategic Government Securities Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 25 Statement of Assets and Liabilities 27 Statement of Operations 29 Statement of Changes in Net Assets 30 Financial Highlights 35 Notes to Financial Statements 51 Report of Independent Registered Public Accounting Firm 52 Information About Your Fund's Expenses 53 Tax Information 54 Advisory Agreement Board Considerations and Fee Evaluation 59 Board Members and Officers 64 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may use derivatives, including as part of its interest-rate strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The success of the interest rate strategy depends, in part, on the effectiveness and implementation of portfolio management’s proprietary models. If portfolio management’s analysis proves to be incorrect, losses to the fund may be significant. The risk of loss is heightened during periods of rapid rises in interest rates. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. For the 12 months ended October 31, 2014, Deutsche Strategic Government Securities Fund posted a 4.66% total return, compared with the 4.00% return of its benchmark, the Barclays GNMA Index. At the close of the period, the fund's duration (a measure of interest rate sensitivity based on when investors can expect payments of principal and interest from a bond) stood at 4.6 years, compared with 5.0 years for the Barclays GNMA Index. GNMA securities in a nutshell Government National Mortgage Association (GNMA) securities, commonly called "Ginnie Mae" securities, are backed by the full faith and credit of the U.S. government with respect to payment of principal and interest. Each GNMA mortgage-backed security represents an aggregated pool of homeowners' mortgages from which investors receive principal and interest payments each month. If interest rates fall, homeowners tend to refinance and pay off their existing mortgages earlier, and mortgage-backed investors are forced to reinvest the proceeds at lower prevailing rates. If interest rates rise, principal for the mortgages underlying GNMA securities tends to be repaid more slowly and an investor receives the coupon interest on the security over a longer time horizon. The value of GNMAs issued recently with coupons that reflect lower prevailing rates can be less attractive to investors and may experience a greater price decline if market interest rates rise, reducing returns to investors. As a result, funds that invest primarily in GNMAs tend to perform best in environments in which interest rates do not change dramatically. GNMA investors pay close attention to the direction of interest rates, as falling rates can lead to increased prepayments on underlying loans, while rising rates can lower prepayments and extend the expected duration of existing issues. As 2013 drew to a close, positive economic data and optimism over budget talks led rates to trend upward, and the consensus entering the new year was that the risks were mostly on the upside with respect to the direction of interest rates. "Residential mortgage-backed issues benefited from the relatively gradual pace of interest-rate declines and continued modest prepayment expectations." However, rates would in fact drift down in early 2014 as slowing data coming from China raised concerns over the impact on emerging markets. Rates would subsequently trade within a fairly narrow band for some period as markets attempted to evaluate the extent to which the harsh winter explained a softening in U.S. economic data and kept a wary eye on developments in the Ukraine. For the most part, credit sentiment remained sanguine as the consensus was that the economy would rebound after the winter lull and indications from the U.S. Federal Reserve Board (the Fed) were that it was in no rush to raise short-term rates subsequent to ending its purchases of longer-term bonds. As the period progressed, there was ongoing volatility, largely related to geopolitical concerns around Ukraine and Israel. The Fed continued to backstop conditions by emphasizing employment-related considerations over any need to curtail potential inflation risk. The latter part of the period saw increasing fears of deflation globally, in particular with respect to Europe but also Japan. U.S. Treasury yields ended the period somewhat higher on short-term maturities while declining farther out along the yield curve. Specifically, the two-year yield rose from 0.31% to 0.50% and the five-year from 1.31% to 1.62%, while the 10-year declined from 2.57% to 2.36% and the 30-year from 3.63% to 3.07%. Performance for GNMAs was positive and exceeded that for comparable maturity U.S. Treasuries over the 12 months ending October 31, 2014. Residential mortgage-backed issues benefited from the relatively gradual pace of interest-rate declines and continued modest prepayment expectations for underlying mortgage pools. Positive and Negative Contributors to Performance For much of the period ending October 31, 2014, the fund was positioned with an overall duration and interest-rate sensitivity above that of the benchmark. In particular, we held securities that were structured to maintain their cash flows in a declining rate environment. This stance was based on mixed economic data and the Fed's messaging that there was no urgency to begin raising interest rates given below-target inflation and a continued subpar employment picture. This positioning added to relative returns as rates declined over the 12 months. Late in the period, the fund's overweight duration stance was reduced and duration was below that of the benchmark at period end. We have maintained a position in higher-coupon pools where we have reason to believe prepayments will remain modest. Most of our higher-coupon weighting is in "seasoned" (older than three years) GNMAs, many with lower average loan balances than the index. These holdings have experienced relatively low prepayments while adding to the fund's income vs. lower coupons. The fund has held a position in interest-only mortgage-backed securities designed to help protect against a potential rise in rates. These issues carry higher yields in order to compensate for the fact that their value is completely dependent on the anticipated stream of income rather than any principal to be returned. This position added to relative performance as prepayments remained low during the period. Finally, our ongoing forward purchases of "to-be-announced" mortgage pools added to the fund's total return. On the downside, we had avoided many of the more recently issued mortgage pools with very low overall coupons, as we believed they would perform poorly as the Fed reduced and eventually ended its purchases. In addition, these pools are relatively long duration due to their lower vulnerability to prepayments, and we expect them to suffer as rate levels eventually rise and investors move to shorter-duration instruments with higher coupons. This positioning hurt performance for the period, as rates declined, benefiting longer-duration issues. Throughout the period, we used derivative positions to hedge against potential adverse interest rate movements on portfolio assets. In addition, the fund employs an interest rate strategy to identify interest rate trends using derivatives. This strategy contributed to returns during the period. Outlook and Positioning The fund is currently positioned for a somewhat range-bound rate environment, with a relatively neutral duration stance and an overall emphasis on earning incremental income. Still, we would not be surprised to see rates break out on the upside over the longer term and we are taking care to keep enough liquidity in the fund to reposition fairly quickly. In the short term, with concern building over possible deflation globally, we could see further rate declines. We continue to hold a substantial allocation in higher-coupon, seasoned mortgage pools. However, we have been looking to sell more fully valued positions in this category while balancing overall portfolio risks by adding to the fund's lower-coupon MBS position. We are more cautious with respect to interest-only exposure given recent strong performance there. Overall, we are seeking to maintain a fairly neutral posture and strong liquidity to allow the Fund to adapt to changing conditions. Portfolio Manager William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2002. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Co-Head of Fixed Income for North America: New York. — BIS, University of Minnesota. Scott Agi, CFA, Director Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 2006 with eight years of industry experience. Prior to joining, he served as an MBS Analyst at Bear Stearns, in Portfolio Analytics at TimeSquare Capital Management and as a Quantitative Analyst in the Municipal Bond Division at The Vanguard Group. — Sector Manager for Mortgage Backed Securities: New York. — BS in Finance, Albright College; CFA Charterholder. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The unmanaged Barclays GNMA Index is a market-value-weighted measure of all fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Duration — a measure of bond price volatility. Duration can be defined as the approximate percentage change in price for a 100 basis point (one single percentage point) change in market interest rate levels. A duration of 5, for example, means that the price of a bond should rise by approximately 5% for a one percentage point drop in interest rates, and fall by 5% for a one percentage point rise in interest rates. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. Derivatives are contracts whose values can be based on a variety of instruments including indices, currencies or securities. They can be utilized for a variety of reasons including for hedging purposes; for risk management; for non-hedging purposes to seek to enhance potential gains; or as a substitute for direct investment in a particular asset class or to keep cash on hand to meet shareholder redemptions. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Performance Summary October 31, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 4.66% 3.17% 4.13% Adjusted for the Maximum Sales Charge (max 2.75% load) 1.78% 2.60% 3.84% Barclays GNMA Index† 4.00% 3.92% 4.83% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 3.73% 2.27% 3.20% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 0.73% 2.10% 3.20% Barclays GNMA Index† 4.00% 3.92% 4.83% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 3.73% 2.38% 3.30% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 3.73% 2.38% 3.30% Barclays GNMA Index† 4.00% 3.92% 4.83% Class S 1-Year 5-Year Life of Class* Average Annual Total Returns as of 10/31/14 No Sales Charges 4.82% 3.33% 4.45% Barclays GNMA Index† 4.00% 3.92% 4.98% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 No Sales Charges 4.87% 3.39% 4.34% Barclays GNMA Index† 4.00% 3.92% 4.83% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2014 are 0.81%, 1.76%, 1.57%, 0.68% and 0.61% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class S shares commenced operations on August 1, 2005. The performance shown for the index is for the time period of July 31, 2005 through October 31, 2014, which is based on the performance period of the life of Class S. † The unmanaged Barclays GNMA Index is a market-value-weighted measure of all fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. Class A Class B Class C Class S Institutional Class Net Asset Value 10/31/14 $ 10/31/13 $ Distribution Information as of 10/31/14 Income Dividends, Twelve Months $ October Income Dividend $ SEC 30-day Yield‡‡ % Current Annualized Distribution Rate‡‡ % ‡‡ The SEC yield is net investment income per share earned over the month ended October 31, 2014, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 1.66% and 2.61% for Class B and S shares, respectively, had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.45% and 3.47% for Class B and S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of October 31, 2014 Principal Amount ($) Value ($) Mortgage-Backed Securities Pass-Throughs 83.7% Federal Home Loan Mortgage Corp., 7.0%, 10/1/2038 Federal National Mortgage Association: 4.0%, with various maturities from 9/1/2040 until 2/1/2042 (a) 4.5%, 2/1/2040 (a) Government National Mortgage Association: 3.0%, with various maturities from 9/15/2042 until 10/20/2044 3.5%, with various maturities from 1/15/2042 until 7/20/2044 (a) 4.0%, with various maturities from 8/20/2030 until 7/20/2044 (a) 4.49%, 6/15/2041 4.5%, with various maturities from 6/20/2033 until 12/15/2041 4.55%, 1/15/2041 5.0%, with various maturities from 3/20/2029 until 7/20/2041 5.5%, with various maturities from 12/15/2024 until 5/20/2041 6.0%, with various maturities from 11/15/2028 until 2/20/2039 6.5%, with various maturities from 6/20/2032 until 3/20/2039 7.0%, with various maturities from 9/15/2035 until 2/15/2039 7.5%, with various maturities from 1/20/2027 until 6/20/2031 Total Mortgage-Backed Securities Pass-Throughs (Cost $1,009,040,609) Collateralized Mortgage Obligations 22.7% Fannie Mae Whole Loan, "IO2", Series 2007-W8, Interest Only, 6.0%, 9/25/2037 Federal Home Loan Mortgage Corp.: "EA", Series 2530, Principal Only, Zero Coupon, 1/15/2032 "CO", Series 3820, Principal Only, Zero Coupon, 3/15/2041 "PT", Series 3586, 2.21%*, 2/15/2038 "JZ", Series 4288, 2.5%, 3/15/2041 "YI", Series 3936, Interest Only, 3.0%, 6/15/2025 "AI", Series 4016, Interest Only, 3.0%, 9/15/2025 "DI", Series 3952, Interest Only, 3.0%, 11/15/2025 "EI", Series 3953, Interest Only, 3.0%, 11/15/2025 "IO", Series 3974, Interest Only, 3.0%, 12/15/2025 "GI", Series 3985, Interest Only, 3.0%, 10/15/2026 "DI", Series 4010, Interest Only, 3.0%, 2/15/2027 "IK", Series 4048, Interest Only, 3.0%, 5/15/2027 "PZ", Series 4094, 3.0%, 8/15/2042 "CZ", Series 4113, 3.0%, 9/15/2042 "ZP", Series 4181, 3.0%, 3/15/2043 "GZ", Series 4184, 3.0%, 3/15/2043 "JZ", Series 4283, 3.0%, 12/15/2043 "VZ", Series 4303, 3.5%, 8/15/2042 "NZ", Series 4178, 3.5%, 3/15/2043 "DZ", Series 4199, 3.5%, 5/15/2043 "ZG", Series 4213, 3.5%, 6/15/2043 "ZK", Series 4293, 3.5%, 6/15/2043 "ZC", Series 4158, 4.0%, 1/15/2043 "VZ", Series 4212, 4.0%, 6/15/2043 "KZ", Series 4328, 4.0%, 4/15/2044 "UZ", Series 4341, 4.0%, 5/15/2044 "UZ", Series 4339, 4.0%, 2/15/2054 "UA", Series 4298, 4.0%, 2/15/2054 "JI", Series 3558, Interest Only, 4.5%, 12/15/2023 "PI", Series 3843, Interest Only, 4.5%, 5/15/2038 "57", Series 256, Interest Only, 5.0%, 3/15/2023 "SY", Series 3035, Interest Only, 5.947%*, 9/15/2035 "IO", Series 2580, Interest Only, 6.0%, 3/15/2033 "MI", Series 3871, Interest Only, 6.0%, 4/15/2040 "SG", Series 3033, Interest Only, 6.497%*, 9/15/2035 "A", Series 172, Interest Only, 6.5%, 1/1/2024 "JS", Series 3572, Interest Only, 6.647%*, 9/15/2039 "SB", Series 2742, Interest Only, 6.847%*, 1/15/2019 "SN", Series 3175, Interest Only, 6.997%*, 6/15/2036 Federal National Mortgage Association: "1", Series 17, Principal Only, Zero Coupon, 5/25/2017 "ZC", Series 2012-134, 2.5%, 12/25/2042 "DI", Series 2011-136, Interest Only, 3.0%, 1/25/2026 "LA", Series 2013-30, 3.0%, 3/25/2043 "PU", Series 2013-30, 3.0%, 4/25/2043 "Z", Series 2013-44, 3.0%, 5/25/2043 "DZ", Series 2013-136, 3.0%, 1/25/2044 "HI", Series 2010-123, Interest Only, 3.5%, 3/25/2024 "KI", Series 2011-72, Interest Only, 3.5%, 3/25/2025 ''IO", Series 2012-146, Interest Only, 3.5%, 1/25/2043 "LZ", Series 2013-6, 3.5%, 2/25/2043 "ZN", Series 2013-54, 3.5%, 6/25/2043 "BI", Series 2011-42, Interest Only, 4.0%, 8/25/2025 "ZB", Series 2010-136, 4.0%, 12/25/2040 "ZM", Series 2012-63, 4.0%, 6/25/2042 "AZ", Series 2013-133, 4.0%, 1/25/2044 "25", Series 351, Interest Only, 4.5%, 5/25/2019 "AI", Series 2011-24, Interest Only, 4.5%, 8/25/2024 "CZ", Series 2011-99, 4.5%, 10/25/2041 "ZP", Series 2011-123, 4.5%, 12/25/2041 "21", Series 334, Interest Only, 5.0%, 3/25/2018 "20", Series 334, Interest Only, 5.0%, 3/25/2018 ''23", Series 339, Interest Only, 5.0%, 6/25/2018 "27", Series 351, Interest Only, 5.0%, 4/25/2019 "26", Series 381, Interest Only, 5.0%, 12/25/2020 "ZA", Series 2008-24, 5.0%, 4/25/2038 "KT", Series 2007-32, 5.5%, 4/25/2037 "PJ", Series 2004-46, Interest Only, 5.848%*, 3/25/2034 "HS", Series 2009-87, Interest Only, 5.998%*, 11/25/2039 "ZB", Series 2005-37, 6.0%, 5/25/2035 "WI", Series 2011-59, Interest Only, 6.0%, 5/25/2040 "HI", Series 2010-2, Interest Only, 6.5%, 2/25/2040 "PI", Series 2006-20, Interest Only, 6.528%*, 11/25/2030 "SA", Series 2005-17, Interest Only, 6.548%*, 3/25/2035 "SI", Series 2007-23, Interest Only, 6.618%*, 3/25/2037 "SJ", Series 2007-36, Interest Only, 6.618%*, 4/25/2037 "KI", Series 2005-65, Interest Only, 6.848%*, 8/25/2035 Government National Mortgage Association: "PO", Series 2007-18, Principal Only, Zero Coupon, 5/20/2035 "HX", Series 2012-91, 3.0%, 9/20/2040 "ZD", Series 2013-37, 3.0%, 3/20/2043 "BZ", Series 2013-79, 3.0%, 5/20/2043 "LZ", Series 2013-180, 3.0%, 11/16/2043 "DI", Series 2014-102, Interest Only, 3.5%, 7/16/2029 "ZJ", Series 2013-106, 3.5%, 7/20/2043 "ZK", Series 2014-119, 3.5%, 8/16/2044 "EP", Series 2013-147, 3.625%, 12/20/2039 "ZM", Series 2013-170, 4.0%, 11/20/2043 "Z", Series 2014-4, 4.0%, 1/20/2044 "LZ", Series 2014-44, 4.0%, 3/16/2044 "LI", Series 2009-104, Interest Only, 4.5%, 12/16/2018 "NI", Series 2010-44, Interest Only, 4.5%, 10/20/2037 "BL", Series 2011-46, 4.5%, 10/20/2037 "CI", Series 2011-111, Interest Only, 4.5%, 11/20/2037 "IN", Series 2011-18, Interest Only, 4.5%, 5/20/2039 "ZV", Series 2011-73, 4.5%, 5/20/2041 "ZB", Series 2004-31, 5.0%, 4/20/2034 "ZA", Series 2006-47, 5.0%, 8/16/2036 "IJ", Series 2010-41, Interest Only, 5.0%, 9/20/2038 "Z", Series 2009-112, 5.0%, 11/20/2039 "AI", Series 2008-40, Interest Only, 5.5%, 5/16/2023 "AI", Series 2008-46, Interest Only, 5.5%, 5/16/2023 "MI", Series 2004-38, Interest Only, 5.5%, 11/20/2033 "PI", Series 2005-73, Interest Only, 5.5%, 12/20/2034 "YI", Series 2010-147, Interest Only, 5.5%, 7/16/2039 "SH", Series 2010-14, Interest Only, 5.848%*, 2/16/2040 "BS", Series 2011-93, Interest Only, 5.948%*, 7/16/2041 "BZ", Series 2004-46, 6.0%, 6/20/2034 "CI", Series 2009-42, Interest Only, 6.0%, 8/16/2035 "SA", Series 2012-84, Interest Only, 6.143%*, 12/20/2038 "AV", Series 2010-14, Interest Only, 6.148%*, 2/16/2040 "AI", Series 2007-38, Interest Only, 6.308%*, 6/16/2037 "QA", Series 2007-57, Interest Only, 6.343%*, 10/20/2037 "SL", Series 2009-100, Interest Only, 6.348%*, 5/16/2039 "IP", Series 2009-118, Interest Only, 6.5%, 12/16/2039 "SL", Series 2007-26, Interest Only, 6.648%*, 5/16/2037 "S", Series 1999-17, Interest Only, 8.048%*, 5/16/2029 "S", Series 2000-14, Interest Only, 8.198%*, 2/16/2030 "SB", Series 2014-81, 15.79%**, 6/20/2044 Total Collateralized Mortgage Obligations (Cost $263,949,517) Government & Agency Obligations 10.0% U.S. Government Sponsored Agencies 1.7% Federal National Mortgage Association, 3.0%, 11/15/2027 Tennessee Valley Authority Principal Strip, Zero Coupon, 1/15/2038 U.S. Treasury Obligations 8.3% U.S. Treasury Bill, 0.035%***, 2/12/2015 (b) U.S. Treasury Bond, 3.375%, 5/15/2044 U.S. Treasury Notes: 1.0%, 8/31/2016 (c) (d) 1.0%, 9/30/2016 1.75%, 9/30/2019 Total Government & Agency Obligations (Cost $122,630,345) Contract Amount Value ($) Call Options Purchased 0.1% Options on Interest Rate Swap Contracts Pay Fixed Rate — 3.72% – Receive Floating — LIBOR, Swap Expiration Date 4/22/2026, Option Expiration Date 4/20/20161 Pay Fixed Rate — 4.19% – Receive Floating — LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/20172 Pay Fixed Rate — 4.32% – Receive Floating — LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/20173 Total Call Options Purchased (Cost $5,194,428) Put Options Purchased 0.1% Options on Interest Rate Swap Contracts Receive Fixed Rate — 2.19% – Pay Floating — LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/20172 Receive Fixed Rate — 2.32% – Pay Floating — LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/20173 Total Put Options Purchased (Cost $2,726,033) Shares Value ($) Cash Equivalents 3.5% Central Cash Management Fund, 0.07% (e) (Cost $43,696,114) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,447,237,046)† Other Assets and Liabilities, Net ) ) Net Assets * These securities are shown at their current rate as of October 31, 2014. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2014. *** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $1,447,430,737. At October 31, 2014, net unrealized appreciation for all securities based on tax cost was $35,337,676. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $51,022,043 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $15,684,367. (a) When-issued or delayed delivery securities included. (b) At October 31, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (c) At October 31, 2014, this security has been pledged, in whole or in part, as collateral for open over-the-counter derivatives. (d) At October 31, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open centrally cleared swap contracts. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. LIBOR: London Interbank Offered Rate Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. Included in the portfolio are investments in mortgage or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association and Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At October 31, 2014, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year U.S. Treasury Note USD 12/19/2014 3 Month Euro Euribor Interest Rate Futures EUR 9/14/2015 16 3 Month Euro Swiss Franc (Euroswiss) Interest Rate Futures CHF 9/14/2015 20 3 Month Euroyen Futures JPY 9/14/2015 23 5 Year U.S. Treasury Note USD 12/31/2014 90 Day Eurodollar USD 9/14/2015 21 90 Day Sterling Futures GBP 9/16/2015 26 ASX 90 Day Bank Accepted Bills AUD 9/10/2015 24 Ultra Long U.S. Treasury Bond USD 12/19/2014 75 Total unrealized appreciation At October 31, 2014, open written option contracts were as follows: Options on Mortgage-Backed Securities — TBAs Coupon Rate (%) Contract Amount Expiration Date Strike Price ($) Premiums Received ($) Value ($) (f) Call Options 30-Year GNSF 4 11/13/2014 ) 30-Year GNSF 5 11/13/2014 ) Total Call Options ) Put Options 30-Year GNSF 4 11/13/2014 ) 30-Year GNSF 5 11/13/2014 ) Total Put Options ) Total ) (f) Unrealized depreciation on written options on mortgage-backed securities — TBAs at October 31, 2014 was $158,285. Options on Interest Rate Swap Contracts Swap Effective/ Expiration Dates Contract Amount Option Expiration Date Premiums Received ($) Value ($) (g) Call Options Receive Fixed — 3.19% – Pay Floating — LIBOR 2/3/2017 2/3/2027 2 2/1/2017 ) Receive Fixed — 3.32% – Pay Floating — LIBOR 2/3/2017 2/3/2027 3 2/1/2017 ) Receive Fixed — 4.22% – Pay Floating — LIBOR 4/22/2016 4/22/2026 1 4/20/2016 ) Receive Fixed — 4.48% – Pay Floating — LIBOR 5/9/2016 5/11/2026 1 5/5/2016 ) Receive Fixed — 5.132% – Pay Floating — LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Receive Fixed — 5.132% – Pay Floating — LIBOR 3/17/2016 3/17/2026 3 3/15/2016 ) Total Call Options ) Put Options Pay Fixed — 1.132% – Receive Floating — LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Pay Fixed — 1.132% – Receive Floating — LIBOR 3/17/2016 3/17/2026 3 3/15/2016 ) Pay Fixed — 2.48% – Receive Floating — LIBOR 5/9/2016 5/11/2026 1 5/5/2016 ) Pay Fixed — 2.64% – Receive Floating — LIBOR 8/10/2015 8/10/2045 1 8/6/2015 ) Pay Fixed — 2.796% – Receive Floating — LIBOR 6/5/2015 6/5/2045 3 6/3/2015 ) Pay Fixed — 2.88% – Receive Floating — LIBOR 9/30/2015 9/30/2045 6 9/28/2015 ) Pay Fixed — 3.005% – Receive Floating — LIBOR 3/6/2015 3/6/2045 1 3/4/2015 ) Pay Fixed — 3.035% – Receive Floating — LIBOR 2/15/2015 2/3/2045 3 1/30/2015 ) Pay Fixed — 3.088% – Receive Floating — LIBOR 1/28/2015 1/28/2045 4 1/26/2015 ) Pay Fixed — 3.19% – Receive Floating — LIBOR 2/3/2017 2/3/2027 2 2/1/2017 ) Pay Fixed — 3.32% – Receive Floating — LIBOR 2/3/2017 2/3/2027 3 2/1/2017 ) Total Put Options ) Total ) (g) Unrealized appreciation on written options on interest rate swap contracts at October 31, 2014 was $2,349,323. At October 31, 2014, open interest rate swap contracts were as follows: Centrally Cleared Swaps Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Appreciation/ (Depreciation) ($) 6/3/2014 6/3/2025 Fixed — 3.0% Floating — LIBOR ) ) 10/24/2014 10/21/2044 Fixed — 3.093% Floating — LIBOR ) ) 12/30/2014 12/30/2016 Fixed — 1.173% Floating — LIBOR ) ) 12/30/2014 12/30/2024 Fixed — 3.524% Floating — LIBOR ) ) 12/30/2014 12/30/2034 Fixed — 4.01% Floating — LIBOR ) ) 5/11/2015 5/11/2045 Fixed — 3.56% Floating — LIBOR ) ) 12/30/2014 12/30/2019 Floating — LIBOR Fixed — 2.522% 12/30/2014 12/30/2044 Floating — LIBOR Fixed — 4.081% Total net unrealized depreciation ) Bilateral Swap Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 6/3/2013 6/3/2025 1 Floating — LIBOR Fixed — 3.0% — Counterparties: 1 Nomura International PLC 2 JPMorgan Chase Securities, Inc. 3 BNP Paribas 4 Barclays Bank PLC 5 Credit Suisse 6 Morgan Stanley GNSF: Government National Single Family Currency Abbreviations AUD Australian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen USD United States Dollar For information on the Fund's policy and additional disclosures regarding options purchased, futures contracts, interest rate swap contracts and written options contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (h) Mortgage-Backed Securities Pass-Throughs $
